PER CURIAM:
Thomas E. Gust appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing for failure to state a claim his suit against his former employer, U.S. Airways and U.S. Airways Payroll/Garnishments Services, for recovery of wages and withheld in accordance with a tax lien and damages arising therefrom. We have reviewed the record and find no reversible *203error. Accordingly, we affirm for the reasons stated by the district court. Gust v. U.S. Airways, No. 1:11-cv-00133-MRDLH (W.D.N.C. Dec. 27, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.